DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022.  
3.	Applicant's election with traverse of Species 3 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant would point out, however, that the Examiner's identification of the presence or lack of a spring in the quick service limiting chamber at the bottom of each valve embodiment is not a relevant distinction - the structure at the bottom of each of FIGS. 2 through 5 are check valves and thus include a spring” (Page 2).  This is not found persuasive because there are other differences between Species 2 and 3.  Species 3 has an O-ring (110) and a stem guide (106) that Species 2 does not have.
The applicant also argues that “With respect to the restriction requirement, Applicant hereby elects Species III (Figure 3), upon which claims 1-5 and 13-18, are readable thereon” (Page 2).  Claim 10 requires “a spring positioned in the brake cylinder pressure chamber”, a feature exclusive to unelected Species 4.  Claim 12 requires “a cap that defines the brake cylinder pressure chamber and a brake cylinder maintaining pressure chamber”, a feature exclusive to unelected Species 5.  The remaining claims (11, 13-18) depend on claims 10 or 12.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine (US 3,428,070).
As per claim 1, Valentine discloses a brake cylinder maintaining valve (92), comprising: 
a first seat (142) for selectively allowing communication between a brake cylinder pressure chamber (90) and a brake cylinder maintaining pressure chamber (162); 
a second seat (160) for selectively allowing communication between the brake cylinder pressure chamber and a quick service pressure chamber (158); 
a diaphragm (136) positioned between the brake cylinder pressure chamber and the brake cylinder maintaining pressure chamber that is biased against a first predetermined amount of pressure in the brake cylinder pressure chamber (136, 140); and 
wherein the first seat is normally closed and opens in response to the first predetermined amount of pressurization of the brake cylinder pressure chamber (142, 136, Fig. 2) and the second seat is normally open and closes in response to a second predetermined amount of pressurization of the brake cylinder pressure chamber (Combined force of the spring 140, inlet port 94 and air pressure in the exhaust cavity 162 acting on valve member 136).
8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taplin (US 3,545,471).
As per claim 1, Taplin discloses a brake cylinder maintaining valve (Title), comprising: 
a first seat (7) for selectively allowing communication between a brake cylinder pressure chamber (16) and a brake cylinder maintaining pressure chamber (Fig. 2); 
a second seat (20) for selectively allowing communication between the brake cylinder pressure chamber and a quick service pressure chamber (17); 
a diaphragm (8) positioned between the brake cylinder pressure chamber and the brake cylinder maintaining pressure chamber that is biased against a first predetermined amount of pressure in the brake cylinder pressure chamber (Fig. 2; Col. 3, lines 51-60); and 
wherein the first seat is normally closed and opens in response to the first predetermined amount of pressurization of the brake cylinder pressure chamber (Col. 3, lines 51-60) and the second seat is normally open and closes in response to a second predetermined amount of pressurization of the brake cylinder pressure chamber (Combined force of the spring 5 and air pressure in the brake cylinder maintaining pressure chamber acting on diaphragm 8, Fig. 2).

    PNG
    media_image1.png
    462
    737
    media_image1.png
    Greyscale

As per claim 2, Taplin discloses the valve of claim 1, wherein movement of the diaphragm toward the brake cylinder maintaining pressure chamber closes the second seat to prevent communication between the brake cylinder pressure chamber and the quick service pressure chamber (Fig. 1).
As per claim 3, Taplin discloses the valve of claim 2, further comprising a valve stem (10) positioned in the brake cylinder pressure chamber and engaged at a first end with the diaphragm for movement therewith.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,179,580. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Call et al (US 10,179,580) discloses substantially identical limitations as the pending claims with minor differences in wording.
11.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,926,751 in view of Taplin (US 3,545,471). 
Call et al (US 10,926,751) discloses all of the limitations of claim 1 except for wherein the first seat is normally closed and the second seat is normally open.  
Taplin discloses a pressure regulator wherein the first seat (7) is normally closed and the second seat (20) is normally open.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second seats of Cal et al by providing springs to bias them closed and open, respectively, as taught by Taplin in order to provide effective pressure regulation.
	Allowable Subject Matter
12.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein the second seat is engaged with the valve stem and is biased to be movable to close the second seat in response to movement of the valve stem.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Valves
Tribe (US 3,950,035).
Paginton (US 3,734,575).
Valentine (US 3,404,922).
Valentine (US 3,228,731).
Stelzer (US 3,151,914).
Whelan (US 3,059,976).
Campbell (US 1,956,666).
Kendall (US 1,540,017).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657